 In the Matter of BETHLEHEM FAIRFIELD SHIPYARD, INC.andLOCAL355, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS (AFL)Case No. B-3389. -Decided February 24, 1942Jurisdiction:shipbuilding industry.Unit Appropriate for Collective Bargaining:unit confined to truck operatorsheldinappropriate in view of the close relationship of the truck operatorsto the production employees, evidenced by the fact that the trucking ismainly interdepartmental and within the confines of the shipyard, and bythe employment of truckers at other yard work, and in view of the generalindustrial character of collective bargaining in the shipbuilding industry.Practice and Procedure:petition dismissed where no appropriate unit withinscope of petition.Mr. Earle K. ShaweandMr. Elgin Hardin,for the Board.Mr. Kenneth L. Houck,of Bethlehem, Pa., for the Company.Mr. Jacob J. Edelman,of Baltimore, Md., for the Teamsters.Mr. Lucian KochandMr.Walter L. Walker,of Baltimore, Md.,for the Industrial.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 22, 1941, Local 355, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers (AFL), hereincalled the Teamsters, filed with the. Regional Director for the FifthRegion (Baltimore, Maryland) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Bethlehem Fairfield Shipyard, Inc., Baltimore, Maryland,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On November 12, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, and39 N. L. R. B., No. 25.140 IBETHLEHEM FAIRFIELD SHIPYARD,INC.141Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriatehearing upon due notice.On November 28, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Teamsters, and also upon Industrial Union of Marine and Ship-buildingWorkers of America (CIO), herein called the Industrial,a labor organization claiming to represent employees directly af-fected by the investigation.Pursuant to notice, a hearing was heldon December 16, 1941, at Baltimore, Maryland, before William P.Webb, the Trial Examiner 'duly designated' by the Chief TrialExaminer.The Company, the Teamsters, and the Industrial wererepresented at and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.,. During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were, committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBethlehem Fairfield Shipyard, Inc., is a Maryland corporationengaged in the construction of ships for the United States MaritimeCommission at a shipyard in Fairfield, Baltimore, Maryland.Up to the date of the hearing, five ships had been .launched duringthe calendar year 1941 at the Company's shipyard, all, destined foruse in interstate or foreign commerce.The Company stipulated that it ' is engaged in commerce at theFairfield yard within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDLocal 355, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.Industrial Union of Marine and Shipbuilding Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE APPROPRIATE UNITThe Teamsters contend that the truck operators employed in the.Fairfield shipyard, excluding supervisory employees, constitute anappropriate unit.The Company and the Industrial contend thatthe unit urged by the Teamsters is inappropriate, for the reason thatthe appropriate unit is industrial, or yard-wide, including the truckoperators.Both labor organizations submitted substantial evidenceof representation among the truck operators.'The shipyard is new, and was opened for production about August1841.Total employment is approximately 9,000.The technique ofship construction employed is unique.Various units are prefabri-cated and then assembled at the yard by mass-production methods.The truck operators are truck drivers.They are part of the Trans-portation Department of the shipyard, which department, accordingto the September 27 pay roll, comprises some 474 employees, includ-ing, in addition to truck operators,inter alia,crane operators,checkers, handymen, locomotive firemen, brakemen, engineers, con-ductors, helpers, laborers, chauffeurs, and clerks.2About two-thirdsof the truck operators' time is devoted to interdepartmental haulingwithin the confines of the shipyard ; the remainder to hauling to andfrom points outside the shipyard.When there is no trucking to do,the truck operators are shifted to other work in the yard.3They arehourly paid.On June 10, 1941, the Bethlehem Steel Company, ShipbuildingDivision, the parent corporation of the Company, entered into a"Memorandum of Understanding" with the Industrial in which the-Steel Company agreed to the holding of consent elections at ". . . theStaten Island Yard of Bethlehem, the San Pedro Yard of Beth-lehem, the yard of Bethlehem-Sparrows Point Shipyard, Inc., atSparrows Point, Maryland, the yard of Bethlehem-Fairfield Ship-yard, Incorporated, and any other shipyard which may hereafter beowned and operated by Bethlehem. .. ... The agreement further1 The Teamsterssubmittedto theRegionalDirector 13 applicationcards-1 dated in1938,1 in 1939, 4 in 1940, and7 betweenMay and October1941.Allcontainedapparentlygenuine,original signatures.Ten of the 13 were forpersons on the Company's September27, 1941, pay roll.At thattime therewere 17 truck operators.At the hearing theTeamsters submitted into evidencea list of 22 members, 20of whom theTeamsters claimwere employedby the Company at the dateof the hearing.Of the names on that list,2 bore accompanying dates indicatingthat theyjoined in 1939, 1 in 1940, 12 inOctober1941,and 7 in December1941.The recorddoes not disclosehow many truckoperatorswere employed at that time.The Industrialsubmittedto the RegionalDirector13 cards, 2dated in August, 9 inSeptember,and 2 In October,1941.Ten ofthese were for persons on the September 27pay roll.'The chauffeursoperate private automobilesand are not claimed by the Teamsters.s The truckoperatorsformerly lost a dayeach week.due to a shortageof equipment.Tocompensatefor this loss an arrangement was effectedwhereby they were shifted to othertasks in the yard on theodd day. BETHLEHEM FAIRFIELD SHIPYARD, INC.143provided that the parties would, about June 24, 1941, begin negotiat-ing a master contract for all yards in which the Industrial was thenor subsequently should be certified by the Board as exclusive bargain-ing representative.It also provided that, pending certification, theIndustrial would be recognized as the bargaining representative ofitsmembers for the purpose of presenting grievances.Electionspusuant to the Memorandum at a number of Bethlehem Steel Com-pany yards, have since been conducted on industrial bases, and wonby the Industrial, including the yard here involved.4A contract for employees of the Company was being negotiated bythe Industrial at the time of the hearing.The, Industrial has pre-sented grievances for its members at the Company's yard, and wageincreases have been granted to the truck operators, among whom theIndustrial has membership.The Teamsters do not claim to havedone any bargaining with the Company, although they have "occa-sionally" supplied some truck operators at the Company's request.According to undisputed testimony, the Industrial has a contractfor an industrial bargaining unit including truck' operators with theMaryland Dry Dock Company, a shipyard in. the vicinity, and otherlike contracts with numerous yards throughout the country.In view of the close relationship of the truck operators to theproduction employees, evidenced by the fact that the trucking ismainly interdepartmental and within the confines of the shipyard,and by the employment of truckers at other yard work, and in viewof the general industrial character of collective bargaining in theshipbuilding industry, we find the unit requested by the Teamstersto be inappropriate for the purposes of collective bargaining.-5IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince we have found in Section III above that the bargaining unitsought to be established by the petition is inapproprate for the pur-poses of collective bargaining, we find that no question has arisenconcerning the representation of employees of the Company in aunit appropriate for the purposes of collective bargaining.6 On October 1, 1941,the Company and the Industrial entered into an agreement for aconsent election.The bargaining unit specified in the agreement is identical with thatnow urged by the Company and the Industrial to be appropriate.The election wasscheduled for October 17.On October 15 the Teamsters appeared at the office of theRegional Director,presented evidence of representation among the truck operators, andrequested a separate bargaining unit for such employees.By agreement of all the partiesthe Regional Director proceeded with the scheduled election,but impounded the ballotsof the truck operators pending consideration of the Teamsters'claim by the Board.Theelection was won by the Industrial.4,103 valid votes were cast-3,570 for the Industrialand 533 against.No other organization was on the ballot.The Teamsters then filed thepresent petition.s SeeMatter of Robert Jacobs, Inc.andIndustrial Union of Marine and ShipbuildingWorkers of America, et at.,32 N.L. R. B. 646Matter of Inland Steel CompanyandTeam-sters Union,Local 520,et al.,34 N. L. R. B. 1294.448105-42-vol. 39-11 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees of Bethle-hem Fairfield Shipyard, Inc., Baltimore, Maryland, has arisen in aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of employees of Bethlehem Fairfield Shipyard, Inc., filed by Local 355,International Brotherhood of Teamsters, Chauffeurs, Warehousemen'& Helpers (AFL), be, and it hereby is, dismissed.1